DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-16 in the reply filed on 6/16/2020 is acknowledged.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
Acknowledgement is made to the amendment received 10/22/2020.
Claims 1, 7-11, and 15 have been amended. No claims have been added or cancelled. Claims 17-20 have been withdrawn.  Claims 1-16 are pending and addressed below. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “enzyme” of claim 5, the “first needle and the second needle of the plurality of needles have an enzyme attached at different distances from the base” in claim 8, and “an enzyme is attached to the first needle and the second needle of the polarity of needles are substantially identical” in claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. It is noted that Fig. 2B shows the first and second probe molecules from claim 1 (P1, P2), but the enzyme is not shown. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 
Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10 recites the limitation “have a different numbers” which should read --have a different number--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 10 recites the limitation “wherein the first needle and the second needle of the plurality of needles have a different number of needles”. There does not appear to be support for this limitation in the drawings of specification. Applicant is encouraged to use the same language as the disclosed in the specification. It is noted that Fig. 1B depicts the counter electrode and working electrode having a different number of needles, but this is not the same as “the first needle and second needle of the plurality of needles have different number of needles”. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “wherein the first needle and the second needle of the plurality of needles have a different number of needles” in lines 2-3. It is unclear if the applicant is referring to the areas of claim 9 having a different number of needles, or if the first and second needles each have different number of needles therewithin. For examination purposes, claim 10 will be read as though the areas of claim 9 have a different number of needles as depicted in Fig. 1B.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jina (U.S. PGPub. No. 20090099427) in view of Clark (U.S. Patent No. 8359083).
Regarding claim 1
A biometric information measuring sensor comprising: a base comprising a plurality of bio-marker measuring areas; (Para. 0047; Fig. 5, substrate 6, see annotated Fig. 5 below)
5 a plurality of electrodes, each of the plurality of electrodes being disposed on a respective one of the plurality of bio-marker measuring areas, (Para. 0047; Fig. 5, sensing area 8) 
and each of the plurality of electrodes comprising a working electrode and a counter electrode spaced apart from the working electrode; (Para. 0093; Fig. 12A, working electrode 302, counter electrode 306)
and a plurality of needles, each of the plurality of needles being disposed on a respective 10 one of the plurality of electrodes, (Para. 0046; Fig. 5, needle 2, 2’)
wherein the plurality of needles include a first needle…at a first depth and a second needle positioned at a second depth. (Para. 0046; read as broadly as claimed, the first and second depths do not have to be different from each other)

    PNG
    media_image1.png
    174
    569
    media_image1.png
    Greyscale

Jina discloses a single bio-marker measuring area and a single needle on each electrode, as seen in Fig. 5. Although Jina does not disclose a plurality of bio-marker measuring areas or a plurality of needles, the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 124 USPQ 378. Therefore, it would have been obvious to one ordinary skill in the art to have included a plurality of any element in order to increase the device size and target multiple treatment areas. 

In related microelectrode array art, Clark teaches:
a first needle coated with a first probe molecule positioned at a first depth and a second needle coated with a second probe molecule positioned at a second depth. (Col. 5, lines 40-43, Col 6, lines 32-35; Fig. 2c, signal microelectrodes 20, coating 16; read as broadly as claimed, the first and second probe molecules do not have to be different from one another)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Jina based on the teachings of Clark to have incorporated a first probe molecule coating and a second molecule coating in order to reduce cross-talk between the electrodes and reduce the level of background noise received by the microelectrode (Clark, Col. 5, lines 48-51)
Regarding claims 2 and 12, the Jina/Clark combination teaches:
The biometric information measuring sensor of claim 1, (described above)
The biometric information measuring sensor of claim 11, (described below)
wherein at least one of the plurality of electrodes further comprises a reference electrode spaced apart from the counter 15 electrode. (Jina, Para. 0093; Fig. 12A, reference electrode 304)
Regarding claim 3, the Jina/Clark combination teaches:
The biometric information measuring sensor of claim 1, (described above)
wherein the counter electrode has a larger surface area than that of the working electrode. (Jina, Para. 0094)
Regarding claim 4, the Jina/Clark combination teaches:
The biometric information measuring sensor of claim 3, (described above)
wherein each of the plurality of needles is disposed on the working electrode and the counter electrode of each of the plurality of electrodes. (see annotated Fig. 5 above, needle placed on working and counter electrode)
Jina discloses a single needle on each electrode as seen in Fig. 5. However, although Jina does not disclose a plurality of needles, the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 124 USPQ 378. Therefore, it would have been obvious to one ordinary skill in the art to have included a plurality of any element in order to increase the target treatment areas.  	
Regarding claims 6 and 13, the Jina/Clark combination teaches:
The biometric information measuring sensor of claim 1, (described above)
The biometric information measuring sensor of claim 11, (described below)
wherein each of the plurality of needles have different lengths. (Jina, Para. 0108)
Regarding claim 10, the Jina/Clark combination teaches:
The biometric information measuring sensor of claim 1, (described above)
wherein the first needle and the second needle of the plurality of needles have a different number of needles. (Jina, Para. 0111; Fig. 20-26 depict different configurations of needle arrangements that can be split into multiple bio-sensing areas; as described above, claim 10 will be read as though the areas of claim 9 have a different number of needles as depicted in Fig. 1B of the instant invention)
Regarding claim 11
A biometric information measuring system, the system comprising: a biometric information measuring sensor comprising a base with a plurality of bio- marker measuring areas, (Jina, Para. 0047; Fig. 5, substrate 6, see annotated Fig. 5 below)
a plurality of electrode…each of the plurality of electrodes being disposed on a respective one of the plurality of bio-marker 20 measuring areas, (Jina, Para. 0047; Fig. 5, sensing area 8)  
each of the plurality of electrodes comprising a working electrode and a counter electrode spaced apart from the working electrode, (Jina, Para. 0093; Fig. 12A, working electrode 302, counter electrode 306)
a plurality of needles…and each of the plurality of needles being disposed on a respective one of the plurality of electrodes, (Jina, Para. 0046; Fig. 5, needle 2, 2’)
wherein the plurality of needles include a first needle…positioned at a first depth and a second needle…positioned at a second depth (Jina, Para. 0046; read as broadly as claimed, the first and second depths do not have to be different from each other) 
a first needle coated with a first probe molecule positioned at a first depth and a second needle coated with a second probe molecule positioned at a second depth. (Clark, Col. 5, lines 40-43, Col 6, lines 32-35; Fig. 2c, signal microelectrodes 20, coating 16; read as broadly as claimed, the first and second probe molecules do not have to be different from one another)
and a terminal unit configured to calculate biometric information of a specimen from an 25 electric signal transmitted from the biometric information measuring sensor. (Jina, Para. 0101; Fig. 15-16, receiver 600)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Jina based on the teachings of Clark to have incorporated a first probe molecule coating and a second molecule coating in order to reduce cross-talk between the electrodes and reduce the level of background noise received by the microelectrode (Clark, Col. 5, lines 48-51)

Claims 5, 8-9, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Jina/Clark combination in further view of Zhang (U.S. PGPub. No. 20110144466).
Regarding claim 5, the Jina/Clark combination teaches:
The biometric information measuring sensor of claim 1, (described above)
Jina teaches needles and using enzymes to monitor glucose but does not explicitly disclose an exact enzyme needle arrangement comprising an enzyme. 
In related needle biosensor art, Zhang teaches:
wherein each of the 25 plurality of needles comprises an enzyme. (Para. 0035, 0037; Fig. 2, biosensing layer)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Jina/Clark combination based on the teachings of 
Regarding claims 8 and 15, the Jina/Clark/Zhang combination teaches:
The biometric information measuring sensor of claim 1, (described above)
The biometric information measuring sensor of claim 14, (described below)
Jina teaches needles/tissue piercing elements having different lengths (Fig. 7C, tissue piercing elements 74, 74’). Because the biosensing layer (enzyme) of Zhang covers the needles, and the needles of Jina vary in length, the enzyme is read as being attached at difference distances from the base. Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the uneven needles of the Jina/Clark combination based on the enzymes of Zhang to incorporate the first needle and the second needle of the plurality of needles to have enzymes attached at different distances from the base, in order to provide biospecificity and react with a desired chemical species (Zhang, Para. 0054). 
Regarding claims 9 and 16, the Jina/Clark/Zhang combination teaches:
The biometric information measuring sensor of claim 1, (described above)
The biometric information measuring sensor of claim 14, (described below)
Jina teaches needles/tissue piercing elements with different lengths. As seen in annotated Fig. 7C below, there are tissue piercing elements that have the same and varying lengths. Since the biosensing layer (enzyme) of Zhang covers the needles, and some of the needles of Jina are the same length, the enzyme is read as being attached at different distances from the base. 

    PNG
    media_image2.png
    148
    475
    media_image2.png
    Greyscale

 Therefore, it would it would be obvious to one of ordinary skill in the art before the effective filing date to have modified the identical needles of the Jina/Clark combination based on the enzymes of Zhang to incorporate substantially identical sizes of areas where the enzyme is attached in order to maintain a consistent treatment depth into the target tissue.
Regarding claim 14, the Jina/Clark/Zhang combination teaches:
The biometric information measuring sensor of claim 1, (described above)
The biometric information measuring sensor of claim 11, (described below)
wherein each of the 5 plurality of needles is disposed on the working electrode and the counter electrode of each of the plurality electrodes, (Jina, see annotated Fig. 5 above, needle placed on working and counter electrode)
and comprises an enzyme. (Zhang, Para. 0035, 0037)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Jina based on the teachings of Zhang to incorporate a needle comprising an enzyme in order to provide biospecificity and react with a desired chemical species (Zhang, Para. 0054). 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Jina/Clark combination in further view of Byers (U.S. Patent No. 4969468).
Regarding claim 7
The biometric information measuring sensor of claim 1, (described above)
Jina and Clark teach multiple needles of differing heights, but does not explicitly disclose one needle being longer than the rest. 
In related needle sensing art, Byers teaches:
wherein the plurality of bio-marker measuring areas comprises a first bio-marker measuring area having with a first needle of the plurality of needles with a length that is longer than those of remaining needles of the plurality of needles in remaining bio-marker measuring areas of the plurality of bio- 5 marker measuring areas, (Fig. 11, needle 32)
and lengths of the remaining needles are substantially identical. (Fig. 11, needles 30, 31)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Jina/Clark combination based on the teachings of Byers to incorporate one needle being longer than the rest in order to target varying depths of the treatment area.
Response to Arguments
Applicant’s arguments, filed 10/22/2020, with respect to the drawings have been fully considered and are persuasive.  The objection of 7/22/2020 has been withdrawn. 
Applicant’s arguments, filed 10/22/2020, with respect to the specification have been fully considered and are persuasive.  The objection of 7/22/2020 has been withdrawn. 
Applicant’s arguments, filed 10/22/2020, with respect to the claims have been fully considered and are persuasive.  The objection of 7/22/2020 has been withdrawn. 
Applicant’s arguments with respect to claims 1-16 have been considered but are moot because the amendments have necessitated new grounds of rejection. Specifically, applicant’s 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNABETH ELIESSE RODRIGUEZ whose telephone number is (571)272-8662.  The examiner can normally be reached on M-Th 7a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.E.R./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794